Lumpkin, J.
Where a husband brought suit against his divorced wife to recover an undivided half-interest m certain land, alleging in his declaration that she had been in the exclusive and adverse possession of this land, without interruption, for more than fifteen years, holding under a deed fraudulently made to her and her children, which should have been made to herself and him ; and it further appears from the declaration that he had actual knowl*156edge of the alleged fraud from the time her adverse possession began, but failed sooner to bring his suit because of ignorance of his legal rights, and the testimony substantially sustains the allegations of the declaration, a nonsuit was properly awarded.
April 20, 1891.
From Washington superior court, September term, 1890. Before Judge Hines.
T. H. Potter and Harris & Rawlings, for plaintiff.
J. O. Harman and H. D. D. Twiggs, for defendants.

Judgment affirmed,.